*140Concurring and Dissenting Opinion by
Spaeth, J.:
Before Dancer, many attorneys would have done what appellant’s attorney did here, for to argue on appeal a point that required an evidentiary hearing seemed inconsistent. Indeed, we ourselves frequently admonished counsel from the bench that we would not hear such an argument, adding that after a PCHA hearing, an appeal could be taken from the PCHA order, and then we would hear the argument. Accordingly, to say that appellant’s pre-Dancer withdrawal of appeal was a waiver seems to me wrong. I agree that because of Dancer we should affirm the order dismissing the PCHA petition. However, since, as the majority observes, an evidentiary hearing will be necessary, I should reinstate the appeal and remand for hearing, as in Tiviggs.
Hoffman, J., joins in this opinion.